Dismissed and Memorandum Opinion filed January 12, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-11-01107-CR
                                  ____________

                          CARLA BERTRAND, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                    On Appeal from County Court at Law No. 2
                             Fort Bend County, Texas
                      Trial Court Cause No. 09-CCR-146194


                           MEMORANDUM OPINION

      This is an attempted appeal of the denial of appellant's motion to suppress and
motion in limine.

      Generally, an appellate court only has jurisdiction to consider an appeal by a
criminal defendant where there has been a final judgment of conviction. Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.CFort Worth 1996, no pet.). The exceptions include: (1) certain
appeals while on deferred adjudication community supervision, Kirk v. State, 942 S.W.2d
624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,
TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the
denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.CDallas
1998, no pet.); McKown, 915 S.W.2d at 161.

       The denial of a defendant's motion to suppress is not a separately appealable order
and neither is the denial of a motion in limine. See McKown, 915 S.W.2d at 161.
Because this appeal does not fall within the exceptions to the general rule that appeal may
be taken only from a final judgment of conviction, we have no jurisdiction. See id.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM




Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish -- Tex. R. App. P. 47.2(b).




                                            2